Citation Nr: 0843411	
Decision Date: 12/17/08    Archive Date: 12/23/08	

DOCKET NO.  05-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for basal cell 
carcinoma, claimed as a result of exposure to herbicides.  

3.  Entitlement to service connection for a bilateral arm 
disorder secondary to diabetes mellitus.  

4.  Entitlement to service connection for a bilateral foot 
disability secondary to diabetes mellitus.  

5.  Entitlement to service connection for vision disabilities 
secondary to diabetes mellitus.  

6.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.  

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1969 to 
October 1970.  

A review of the record reveals that in addition to the claims 
for service connection for hearing loss, tinnitus, and PTSD, 
the veteran contends he has diabetes and secondary disorders 
due to his exposure to the herbicide agent, Agent Orange, 
while serving off the coast of Vietnam.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), that reversed the 
previous decision of the Board which denied service 
connection for disabilities claimed as the result of exposure 
to herbicides.  The agency disagreed with the Court's 
decision in Haas in its appeal of this case to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication process, delays in the 
adjudication of other claims, and the unnecessary expenditure 
of resources to remand a final adjudication of claims based 
on the Court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
stay at the Board on adjudication of claims affected by Haas.  
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO that are potentially 
affected by Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 
(2007).  The Court dissolved the temporary stay, but granted 
the Secretary's motion to stay such cases, in part.  
Exceptions to the stay include cases where motions to advance 
on the Board's docket have been granted, or the Secretary 
decides to order equitable relief, and where the Court has 
ordered VA to apply Haas and the Secretary has not appealed.  
Id.

Despite the Federal Circuit's decision in Haas, the stay 
current remains in effect.  The Board finds that the stay 
applies to the claims for service connection for diabetes 
mellitus, basal cell carcinoma, a bilateral arm disorder, a 
bilateral foot disorder, a vision disorder, and hypertension.  
Thus, the adjudication of these claims must be deferred.  

The remaining issues for consideration at this time are 
remanded to the RO by way of the Appeals Management Center 
(AMC).  VA will notify the veteran should further action be 
required.  


REMAND

Further development with regard to the issues at hand is in 
order.  The Board notes that in Daye v. Nicholson, 20 Vet. 
App. 512 (2006), the United States Court of Appeals for 
Veterans Claims (Court) admonished VA for not securing and 
reviewing the history of the veteran's unit for possible 
alternative sources of evidence or combat stressful 
incidents.  As in that case, there is insufficient 
information with regard to this issue to ascertain whether 
reasonable efforts have been undertaken to find the relevant 
records to document any combat action on the part of the 
veteran's unit while serving in or off the coast of Vietnam.  
The veteran should be afforded the opportunity to provide 
additional specific information that would assist searches 
regarding any claimed stressful incidents while serving in or 
around Vietnam.  

The veteran has submitted a copy of a piece of congressional 
correspondence indicating that he was assigned to Mortar 
Battery, 2nd Battalion, 12th Marines, which was attached to 
Battalion Landing Team 1/9 in early 1970.  It was indicated 
that the Battalion Landing Team 1/9 had been afloat for the 
past three months as a part of Special Landing Force Bravo.  
This unit was part of the 12th Marine Regiment.  

An Internet article with regard to that regiment reveals that 
it participated in the war in Vietnam from May 1965 to 
November 1965, operating in various cities throughout 
Vietnam.  Additional information with regard to the 
activities of the unit to which the veteran was assigned is 
in order.  

With regard to the claims for hearing loss and tinnitus, the 
Board notes that at the time of separation examination in 
October 1970, high frequency hearing loss was noted in the 
left ear.  When the veteran was accorded an audiologic 
examination by VA in September 2004, for some reason, the 
claims file was not available to the examiner for review.  
That examination also showed high frequency hearing loss in 
the left ear.  It also revealed high frequency loss in the 
right ear as well.  The examiner remarked that "I was not 
asked to render an opinion regarding this case."  

The Board feels that further development with regard to these 
issues would be helpful and the case is therefore REMANDED 
for the following actions:  

1.  VA should ensure complete compliance 
with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

2.  VA should request that the veteran 
provide additional information as to his 
stressful incidents while serving off the 
coast of Vietnam, to include his unit at 
the time, the locations of said 
occurrences, the names of any individuals 
injured or killed, and any other 
information which could be used to 
substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  

3.  After the veteran's response 
regarding stressors he received, the 
AMC/RO should send a copy of the 
veteran's DD 214 and service personnel 
records to the Commandant of the Marine 
Corps (Headquarters United States Marine 
Corps, MMSB10, 2008 Elliot Road, Suite 
201, Quantico, VA  22134-5030), the 
Marine Corps Historical Center (Building 
58, Washington Navy Yard, Washington, 
D.C. 20375-9580), or other appropriate 
source, for corroboration of the 
veteran's reported stressors.  Of 
particular interest is any information 
with regard to Mortar Battery, 2nd 
Battalion, 12th Marines, in early 1970.  

4.  If any stressors are corroborated as 
a result of the requested development, 
the veteran should be scheduled for a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner.  If the veteran's 
symptomatology is indicative of PTSD, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that the PTSD is a result of the 
veteran's exposure to the corroborative 
stressors in service.  

5.  The veteran should be accorded an 
audiologic examination for the purpose of 
determining the nature and etiology of 
any current hearing loss and/or tinnitus.  
After examination of the veteran and 
review of the record, the examiner is 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the veteran's 
current hearing loss is causally related 
to service or to any incident of service.  
The examiner should also opine as to 
whether it is at least as likely as not 
that any current tinnitus is at lease as 
likely as not attributable to the 
veteran's experiences on active duty.  

6.  After the above has been completed, 
VA should review and readjudicate the 
claims.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2008), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

ALLEN E. COKER		C 29 169 181


	7
